         Case 5:17-cv-00072-BLF Document 676-4 Filed 07/20/20 Page 1 of 8




 1   DUANE MORRIS LLP                            DUANE MORRIS LLP
     Nicole E. Grigg (CA SBN 307733)             L. Norwood Jameson
 2   negrigg@duanemorris.com                     Admitted Pro Hac Vice
     D. Stuart Bartow (CA SBN 233107)            wjameson@duanemorris.com
 3   dsbartow@duanemorris.com                    Matthew C. Gaudet
     2475 Hanover Street                         Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                    mcgaudet@duanemorris.com
     Telephone: 650.847.41500                    David C. Dotson
 5   Facsimile: 650.847.4151                     Admitted Pro Hac Vice
                                                 dcdotson@duanemorris.com
 6   DUANE MORRIS LLP                            John R. Gibson
     Joseph A. Powers (PA SBN 84590)             Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                       jrgibson@duanemorris.com
     japowers@duanemorris.com                    Jennifer H. Forte
 8   Jarrad M. Gunther (PA SBN 207038)           Admitted Pro Hac Vice
     Admitted Pro Hac Vice                       jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                   Alice E. Snedeker
     30 South 17th Street                        Admitted Pro Hac Vice
10   Philadelphia, PA 19103                      aesnedeker@duanemorris.com
     Telephone: 215.979.1000
11   Facsimile: 215.979.1020                     1075 Peachtree NE, Suite 2000
                                                 Atlanta, GA 30309
12   Attorneys for Defendant                     Telephone: 404.253.6900
     CISCO SYSTEMS, INC.                         Facsimile: 404.253.6901
13

14                         IN THE UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16                                       SAN JOSE DIVISION

17   FINJAN, INC., a Delaware Corporation,        Case No.: 5:17-cv-00072-BLF-SVK
18                       Plaintiff,               CISCO SYSTEMS, INC.’S RESPONSE TO
                                                  FINJAN, INC.’S MOTION FOR RELIEF
19                                                FROM NON-DISPOSITIVE PRETRIAL
           v.
                                                  ORDERS
20
     CISCO SYSTEMS, INC., a California             Judge:     Hon. Beth Labson Freeman
21   Corporation,                                  Courtroom: 6, 4th Floor
22                       Defendant.
23

24

25                                           REDACTED

26

27

28

                     CISCO’S RESPONSE TO FINJAN’S MOTION FOR RELIEF
                                  Case No. 5:17-cv-00072-BLF
       Case 5:17-cv-00072-BLF Document 676-4 Filed 07/20/20 Page 2 of 8




 1                                   TABLE OF ABBREVIATIONS

 2
     Deposition of Matt Watchinski              Exhibit A
 3
     Comparison of Exemplary Paragraph Across   Exhibit B
 4   Expert Reports of Nenad Medvidovic

 5   Operative Contentions                      Finjan’s November 30, 2017 Infringement
                                                Contentions
 6
     Dkt. 582                                   April 28, 2020 Order Granting Cisco’s
 7                                              Motion to Strike

 8   Dkt. 662                                   June 11, 2020 Order Denying Finjan’s
                                                Motion for Reconsideration
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                     CISCO’S RESPONSE TO FINJAN’S MOTION FOR RELIEF
                                CASE NO. 5:17-CV-00072-BLF
            Case 5:17-cv-00072-BLF Document 676-4 Filed 07/20/20 Page 3 of 8




 1   I.       INTRODUCTION

 2            Judge van Keulen fully considered Cisco’s motion to strike and correctly determined—

 3   twice—that the motion should be granted. Her Orders (Dkts. 582, 662) reviewed the lengthy history

 4   of the dispute, including Finjan’s repeated efforts to expand beyond its Operative Contentions. Finjan

 5   has now lost five motions on this issue; its latest reprisal does not require a different result.

 6            First, Finjan argues that Judge van Keulen’s Orders “improperly placed the burden of proof

 7   on Finjan.” But Cisco carried its burden of identifying the accused functionality in Finjan’s expert

 8   reports (including replacement language in its multiple amended reports) and showing Finjan had

 9   not disclosed that functionality in its Operative Contentions. Finjan failed to rebut Cisco’s showing

10   by identifying where it had disclosed the functionality now associated with its replacement language

11   in the almost 10,000 pages of expert reports on the ’633 Patent.

12            Second, Finjan argues the Orders are “clearly erroneous” because they struck language

13   “directed to a theory Cisco admitted was disclosed” in the Operative Contentions, specifically

14   Finjan’s so-called “transmission theory.” That allegation is incorrect. The Orders methodically

15   compared the functionality in the Operative Contentions with the accusations in the expert reports.

16   The Orders properly struck the paragraphs for the surviving components because neither the original

17   terms, the replacement terms, nor the language describing their functionality was in the Operative

18   Contentions. (E.g., Dkt. 582 at 10-12). Also, Finjan expressly abandoned any “transmission-based

19   theory” at summary judgment, (Dkt. 637-3 at 2, 7; Dkt. 487 at 14-15 & n.6), showing the extent to

20   which Finjan is stretching. The Orders are proper, and Finjan’s motion should be denied.

21   II.      LEGAL STANDARD

22            A magistrate judge’s ruling is modified or set aside only if “clearly erroneous or contrary to

23   law.” 28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a). The district judge should not simply substitute

24   his or her judgment for that of the magistrate judge. Grimes v. City & Cnty. of San Francisco, 951

25   F.2d 236, 241 (9th Cir. 1991). “Clear error is found when a reviewing court has a definite and firm

26   conviction that a mistake has been committed.” Lewis v. Ayers, 681 F.3d 992, 998 (9th Cir. 2012).

27   III.     FINJAN’S LATEST VERSION OF ITS ARGUMENTS FAIL

28            A.     Judge van Keulen Applied the Proper Burden of Proof
                                                   1
                        CISCO’S RESPONSE TO FINJAN’S MOTION FOR RELIEF
                                     CASE NO. 5:17-CV-00072-BLF
         Case 5:17-cv-00072-BLF Document 676-4 Filed 07/20/20 Page 4 of 8




 1          Finjan contends the Orders impermissibly shifted the burden of proof from Cisco to Finjan

 2   because Cisco allegedly did not analyze each paragraph stricken from the almost 10,000 pages of

 3   Dr. Medvidovic’s reports on the ‘633 Patent. In view of Finjan’s opposition to the Motion to Strike,

 4   the question in Cisco’s motion was whether the Operative Contentions disclosed the functionality of

 5   the replacement language in the amended Medvidovic reports for the 3 components that survived

 6   summary judgment. These issues were fully briefed and argued, with Cisco wading through all of

 7   the disclosures in the Operative Contentions. Dkts. 491-4, 523-3, 558, 560.

 8          To put this dispute in context, Cisco moved to strike the infringement theories Finjan

 9   advanced at summary judgment (that 7 components were mobile protection code (MPC)) because

10   the Operative Contentions failed to disclose those theories. In evaluating this argument, the question

11   this Court posed was whether Finjan disclosed specific functionality in the Operative Contentions

12   such that its expert’s opinions as to the 7 components are “‘the identification of additional evidentiary

13   proof’ and not ‘new theories’ of infringement.” Dkt. 582 at 3. Cisco carried its initial burden of proof

14   by identifying the deficiencies and lack of disclosure; what was left to resolve was whether Finjan

15   could rebut this showing, all against the backdrop of Finjan having twice lost a motion to amend its

16   contentions, Dkt. 274, 304, and also having lost Cisco’s related motion to strike, Dkt. 397.

17          By way of further background, Cisco moved for summary judgment on all MPC theories in

18   Finjan’s expert reports—both (i) the theories in which alleged MPC was transmitted to a sandbox

19   and (ii) the theories that alleged MPC was already resident at a sandbox. Dkt. 377-25 at 11-17. On

20   March 20, 2020, this Court granted Cisco summary judgment as to 4 of those 7 components, and this

21   left a dispute as to only 3 components: (i)                ; (ii)          ; and (iii)           , which

22   the Court expressly found are “components of Threat Grid and                        Dkt. 487 at 15. The

23   question referred to Judge van Keulen, in parallel, was whether Finjan had disclosed any of the

24   resident-component theory in its Operative Contentions. As further guidance, this Court explained

25   that Judge van Keulen should decide whether the components in the amended Medvidovic reports

26   had a “corresponding functionality” in the Operative Contentions. Dkt. 487 at 4.

27          Finjan was well aware of exactly what the issue was. Cisco moved to strike the relevant

28   portions of the expert reports for the 7 components addressed at summary judgment (including the 4
                                                       2
                        CISCO’S RESPONSE TO FINJAN’S MOTION FOR RELIEF
                                         CASE NO. 5:17-CV-00072-BLF
         Case 5:17-cv-00072-BLF Document 676-4 Filed 07/20/20 Page 5 of 8




 1   for which summary judgment was granted to “ensure[] that Finjan does not attempt to use DOE to

 2   revive the other four components”)—following extensive meet-and-confers with Finjan. Dkt. 491-4

 3   at 7. Cisco’s motion encompassed the Original and First Amended versions of Finjan’s 6,000+ page

 4   expert reports, and whether the functionality for the components was disclosed in the Operative

 5   Contentions. After Cisco filed its motion and shortly before Finjan filed its opposition, Finjan served

 6   a Second Amended Report replacing (again) the First Amended Report’s replacement language for

 7   the 3 component names and other language, but leaving the language describing the functionality of

 8   those 3 components from the Original Report. Dkt. 507-4 at 6, 10. For example, the Second Amended

 9   Report replaced the First Amended Report’s replacement language for “                   ” and “         ”

10   with the further-amended phrase “parameters to run the sample file or URL,” but left in the language

11   and evidence describing the functionality of the “             ” and “           ”. Id. at 10.

12          In its opposition to the motion to strike, Finjan addressed only the surviving 3 components.

13   Judge van Keulen properly confirmed the “parties agree that Finjan’s proposed amendments to the

14   Medvidovic report that relate to the other [four] terms relied on by Finjan in opposition to summary

15   judgment are now moot,” a point that Finjan did not contest in its motion for reconsideration or in

16   this motion. Dkt. 582 at 8. Thus, Cisco’s motion to strike was narrowed to what Finjan contested in

17   its opposition: whether Finjan sufficiently disclosed in its Operative Contentions the 3 surviving

18   components ((i)                  ; (ii)          ; and (iii)             ) and their functionality.

19          As this Court previously explained in striking Finjan’s original expert report, an infringement

20   theory in an expert report that is only vaguely supported in the infringement contentions must be

21   struck. Dkt. No. 397 at 3. The Court also noted that “Finjan was, of course, prohibited from including

22   in its expert reports the theories it sought but failed to add to its infringement contentions by the SVK

23   and BLF Orders.” Id. Cisco carried its burden in identifying the accused functionality in the expert

24   report, and explained in detail (in its briefs and a multi-hour hearing) how the Operative Contentions

25   had not disclosed this functionality. E.g., Dkts. 491-4 at 7-10, 523-3 at 2-5. Finjan failed to rebut this

26   evidence. Finjan was unable to demonstrate that it had disclosed the functionality now associated

27   with Finjan’s replacement language in its thousands of pages of expert reports on the ’633 Patent.

28   Thus, the Orders properly found that neither these 3 components, nor the functionality described
                                                     3
                       CISCO’S RESPONSE TO FINJAN’S MOTION FOR RELIEF
                                     CASE NO. 5:17-CV-00072-BLF
         Case 5:17-cv-00072-BLF Document 676-4 Filed 07/20/20 Page 6 of 8




 1   when the replacement language is substituted, were properly disclosed in the Operative Contentions.

 2   Finjan’s allegations that neither Cisco nor Judge Van Keulen (who has now written 32 pages of

 3   Orders) provided sufficient explanation of Finjan’s failure to disclose are belied by the record.

 4          B.      Finjan’s Belated Arguments About its Abandoned “Transmission Theory” Fail
 5          Finjan disclaimed all “transmission-based theories” at summary judgment, regardless of

 6   whether this theory was disclosed in the Operative Contentions. Specifically, in its opposition to

 7   summary judgment, Finjan expressly abandoned its theory that MPC was transmitted to the sandbox

 8   from another device (“transmission theory”), which this Court confirmed in its MSJ Order. Dkt. 401

 9   at 14; Dkt. 487 at 14-15, n.6. Finjan argued only that 7 components already resident at the sandbox

10   were MPC. Id. Any theory based on those 7 components—and thus, any theory left in this case—

11   is by definition a “sandbox-only theory.” Then, this Court grated summary judgment as to 4 of those

12   7. Judge van Keulen confirmed Finjan’s position that everything was moot except for the 3

13   components that survived summary judgment. Dkt. 582 at 8. Judge van Keulen then struck the

14   paragraphs that originally accused those 3 components, rejecting Finjan’s attempted word swaps

15   because there was no correspondence in the Operative Contentions to the functionality for those

16   components described in the properly struck paragraphs. Judge van Keulen’s analysis of Paragraph

17   656 shows Finjan’s improper descriptions of functionality of undisclosed components, and then

18   Finjan’s effort to simply swap the title of the component with a more genericized phrase—but leaving

19   in the undisclosed functionality. Dkt. 582 at 10-12. The Orders correctly strike this.

20                  1.        The Exemplary Paragraph Confirms The Appropriateness of the Remedy

21          Finjan’s “sleight of hand” (Dkt. 582 at 9) can be seen in the exemplary paragraph its motion

22   highlights from the Second Amended Report. Finjan contends ¶ 1510 was improperly struck because

23   the replacement language—“parameters to run the sample file or URL”—did not directly replace the

24   words “             ” or “         .” Rather, Finjan argues, the phrase in the Second Amended Report

25   replaced the previous phrase “preset configurations for the sandbox in Talos” in the First Amended

26   Report. Dkt. 672-4 at 3-4.

27          Finjan’s argument ignores the history of its reports. The point of this paragraph in the Original

28   Report was to accuse “             ” and “           ,” whose functionality was not disclosed in the
                                                  4
                          CISCO’S RESPONSE TO FINJAN’S MOTION FOR RELIEF
                                     CASE NO. 5:17-CV-00072-BLF
         Case 5:17-cv-00072-BLF Document 676-4 Filed 07/20/20 Page 7 of 8




 1   Operative Contentions. The fact Finjan used 2 steps to make its replacement did not throw Judge

 2   van Keulen off the trail. As step 1, Finjan used the First Amended Report to replace “            ” and

 3   “         ” with “preset configurations for the sandbox in Talos” and “scripts” or “scripts to emulate

 4   certain user actions,” while keeping the description of the undisclosed functionality of “            ”

 5   and “           ”. Dkt. 558. Then, as step 2, Finjan’s Second Amended Report changed the

 6   replacements phrases (from the First Amended Report) into “parameter to run the sample file or

 7   URL,” again keeping the language describing the functionality. Ex. B.

 8           Finjan’s attempt to genericize its reports and retroactively swallow all possible allegations

 9   with “parameters to run the sample file or URL” is confirmed, as Judge van Keulen recognized, by

10   the fact Finjan attempted to replace at least 5 different MPC theories with that same term: (i)

11                                                                                                          .

12   Dkt. 582 at 13. Judge van Keulen properly rejected this. Id. Again, the ambiguity in what “parameters

13   to run the sample file or URL” refers to, including in ¶ 1510, illustrates Cisco’s earlier argument that

14   Finjan’s use of the phrase is so vague it is meaningless—which is prohibited by the case law.

15           Furthermore, Judge van Keulen appropriately struck paragraphs, such as ¶ 1510, that cite

16   deposition testimony from Cisco’s engineers because Finjan has improperly attributed its

17   replacement language to Cisco engineers’ testimony. For example, the Watchinski testimony cited

18   in ¶ 1510 discusses                  —not “parameters to run the sample file or URL.” Ex. A. Finjan

19   cannot rely on Cisco engineers’ testimony in its expert reports for the same reasons it could not

20   amend its Operative Contentions to include functionality described by that testimony: Finjan waited

21   too long to depose Cisco’s witnesses, and Judge van Keulen and this Court denied Finjan leave to

22   amend its contentions to accuse functionality that relied upon this testimony. Dkt. 274, 304.

23                  2.      Finjan was Fully on Notice of the Relief Sought

24           Finally, Finjan complains “the Orders strike language from paragraphs that are relevant to

25   Finjan’s transmission-based theories.” Mot. 5. In addition to being wrong on the merits, Finjan did

26   not present this argument to Judge van Keulen. Dkt. 662 at 8. Finjan has no excuse for failing to

27   timely raise this argument. Nor does this argument deserve attention from this Court, as Finjan

28   expressly disclaimed any such theories at summary judgment. Dkt. 401 at 14; Dkt. 487 at 14-15, n.6.
                                                     5
                       CISCO’S RESPONSE TO FINJAN’S MOTION FOR RELIEF
                                      CASE NO. 5:17-CV-00072-BLF
        Case 5:17-cv-00072-BLF Document 676-4 Filed 07/20/20 Page 8 of 8




 1

 2   Dated: July 20, 2020                    Respectfully submitted,
 3
                                             /s/ Nicole Grigg
 4                                           D. Stuart Bartow
 5                                           Nicole E. Grigg
                                             Duane Morris LLP
 6                                           2475 Hanover Street
                                             Palo Alto, CA 94304-1194
 7                                           Email: dsbartow@duanemorris.com
                                             Telephone: 650.847.4150
 8                                           Facsimile: 650.847.4151
 9                                           L. Norwood Jameson (admitted pro hac vice)
                                             Email: wjameson@duanemorris.com
10                                           Matthew C. Gaudet (admitted pro hac vice)
                                             Email: mcgaudet@duanemorris.com
11                                           David C. Dotson (admitted pro hac vice)
                                             Email: dcdotson@duanemorris.com
12                                           Jennifer H. Forte (admitted pro hac vice)
                                             Email: jhforte@duanemorris.com
13                                           1075 Peachtree Street, Ste. 2000
                                             Atlanta, GA 30309
14                                           Telephone: 404.253.6900
                                             Facsimile: 404.253.6901
15
                                             Joseph A. Powers (admitted pro hac vice)
16                                           Email: japowers@duanemorris.com
                                             Jarrad M. Gunther (admitted pro hac vice)
17                                           jmgunther@duanemorris.com
                                             30 South 17th Street
18                                           Philadelphia, PA 19103
                                             Telephone: 215.979.1000
19                                           Facsimile: 215.979.1020
20
                                             Attorneys for Defendant
21                                           CISCO SYSTEMS, INC.

22

23

24

25

26

27

28
                                              6
                      CISCO’S RESPONSE TO FINJAN’S MOTION FOR RELIEF
                                 CASE NO. 5:17-CV-00072-BLF
